                                  1

                                  2

                                  3

                                  4                              UNITED STATES DISTRICT COURT

                                  5                            NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 12-cr-00574-PJH-2
                                  8                   Plaintiff/Respondent,
                                                                                       ORDER PROVIDING NOTICE OF
                                  9             v.                                     PENDING § 2255 MOTION TO
                                                                                       FEDERAL PUBLIC DEFENDER
                                  10     HOUSTON NATHANIEL, III,                       PURSUANT TO MISCELLANEOUS
                                                                                       ORDER 2019.08.05; VACATING
                                  11                  Defendant/Movant.                DEADLINE FOR DEFENDANT TO
                                                                                       FILE REPLY BRIEF
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                              Pending before the court is the pro se motion under 28 U.S.C. § 2255 filed by
                                  15
                                       defendant Houston Nathaniel, III. After the government filed its response brief on August
                                  16
                                       16, 2019, the Ninth Circuit issued a published decision in United States v. Begay, –- F.3d
                                  17
                                       –--, 2019 WL 3884261 (9th Cir. Aug. 19, 2019), applying United States v. Davis, 139
                                  18
                                       S.Ct. 2319, 2336 (2019) (declaring that the residual clause of 18 U.S.C. § 924(c)(3)(B) is
                                  19
                                       unconstitutionally vague) and holding that second-degree murder under the federal
                                  20
                                       statute does not constitute a crime of violence under the elements clause of 18 U.S.C.
                                  21
                                       § 924(c)(3)(A) because it can be committed recklessly. Pursuant to Miscellaneous Order
                                  22
                                       2019.08.05, the court hereby NOTIFIES the Office of the Federal Public Defender
                                  23
                                       (“FPD”) of the pending § 2255 motion for the limited purpose of determining whether
                                  24
                                       defendant may seek relief under Davis, in light of recent Ninth Circuit authority in Begay.
                                  25
                                              The government has sought an extension of time for defendant to file a reply, due
                                  26
                                       to the government’s late service of its response brief on defendant. Dkt. no. 478.
                                  27
                                       Pending the FPD’s review of defendant’s claims for relief under Davis, and in the
                                  28
                                  1    interests of justice and the efficient use of judicial resources, the court VACATES the

                                  2    September 20, 2019, deadline for Nathaniel to file a reply brief in support of his pending

                                  3    § 2255 motion, in order to allow Nathaniel the opportunity to present all his claims for

                                  4    relief in this § 2255 proceeding and to avoid the restrictions on filing “second or

                                  5    successive” § 2255 motions. See 28 U.S.C. § 2255(h). Under Miscellaneous Order

                                  6    2019.08.05, the FPD will notify the court within 21 days of this order of its decision

                                  7    whether to assume representation on defendant’s claims for relief under Davis. After the

                                  8    FPD files this notification, the court will issue an order setting new briefing deadlines.

                                  9           IT IS SO ORDERED.

                                  10   Dated: August 26, 2019
                                                                                         PHYLLIS J. HAMILTON
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
